Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
December 21, 2007 (the “Effective Date”) by and between Richard H. Revier
(“Executive”) and 1st Pacific Bancorp, a California corporation (“Bancorp”) and
1st Pacific Bank of California, a California state-chartered bank (“Bank”)
(collectively, Bancorp and Bank are referred to as the “Employer”), with regard
to the following:

 

A.            Executive has served as the Executive Vice President and Chief
Credit Officer of the Bank under an Employment Agreement between Executive and
Bank dated November 17, 2005  (the “Former Employment Agreement”).

 

B.            Executive and the Employer have agreed that Executive shall
continue to serve as the Executive Vice President and Chief Credit Officer and a
full-time employee of the Employer under the terms of this Agreement, and as
such is expected to make a major contribution to the profitability, growth and
financial strength of the Employer.

 

C.            The Employer considers the availability of Executive’s services,
managerial skills and business experience to be in the best interests of the
Employer and the shareholders of the Employer and desires to assure the
continued services of Executive on behalf of the Employer.

 

D.            Executive is willing to be employed by the Employer upon the
understanding that the Employer will provide him with income security and
Benefits if his employment with the Employer is terminated, upon certain terms
and conditions.

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.             Definitions.

 

“Bancorp” means 1st Pacific Bancorp, a California corporation, its successors
and permitted assigns.

 

“Bancorp Board” means the Board of Directors of Bancorp.

 

“Bank” means 1st Pacific Bank of California, a California state-chartered bank,
its successors and permitted assigns.

 

“Bank Board” means the Board of Directors of the Bank.

 

“Beneficiary” means the person or entity to receive rights or Benefits under
this Agreement, as set forth in this Agreement, in the event of the death of
Executive.  Unless otherwise specified in a written notice to Bank, the
Beneficiary shall be the spouse of Executive, if any, and if there is none, the
estate of Executive (including any trust created by the terms of Executive’s
will) or, if Executive provides Bank with written notice thereof prior to his
death, any trust as to which Executive was a settlor with a power of revocation.

 

1

--------------------------------------------------------------------------------


 

“Benefits” means the types and amounts of benefits provided under Paragraph 3.7,
provided that if at the date of reference the terms of any Employer insurance
plan prohibit the continuance or recommencement of insurance benefits that
Executive formerly held, Employer shall be obligated to pay to Executive in cash
on a monthly basis an amount equal to Employer’s former premium payments (pro
rated on a monthly basis) for the benefit of Executive under such plan, except
that if Executive is entitled to COBRA health insurance benefits the amount
shall be increased to the amount payable by Executive for such benefits if
higher than Employer’s former premium payments.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)            any “person” (as used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules promulgated thereunder) becomes the “beneficial owner”
(as defined in Rule 13d-3) of securities representing a majority of the voting
power of the then outstanding securities of the Bank;

 

(ii)           a sale of assets involving all or substantially all of the assets
of Bancorp or Bank; or

 

(iii)          a merger or consolidation of Bancorp or Bank in which the holders
of securities of Bancorp or Bank immediately prior to such event hold in the
aggregate less than a majority of the securities of Bancorp or Bank or any other
surviving or resulting entity immediately after such event.

 

“Change of Control Severance Benefits” means (i) an amount equal to the sum of
(y) one (1) times Executive’s base annual salary at the rate then in effect in
accordance with Paragraph 3.1, plus (z) the amount actually paid by the Employer
to Executive under the Plan for the immediately preceding year, if any; and
(ii) continuation of Benefits provided under Paragraph 3.7 or substitute
equivalent Benefits in the event that the particular Benefits (for instance,
insurance coverage) are not carried by the Employer under its programs following
the Change of Control Termination, for a period of twelve (12) months.

 

“Change of Control Termination” means the termination of employment of Executive
within twelve (12) months after a Change of Control (i) by the Employer under
Paragraph 4.1.5; or (ii) by Executive under Paragraph 4.2 for Good Cause.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” shall be deemed to occur on the date that benefits under the
Employer’s group long term disability insurance are first payable for the
benefit of Executive.

 

“Employer” means Bancorp and Bank.

 

“Employer Board” means the Boards of Directors of Bancorp and Bank.

 

“Executive” means Richard H. Revier, or if deceased, his Beneficiary.

 

“Expiration Date” means December 31, 2009.

 

2

--------------------------------------------------------------------------------


 

“Good Cause” means:  (i) a reduction in Executive’s base salary below the rate
then in effect in accordance with Paragraph 3.1; (ii) the Employer requiring
that Executive be based at a location more than fifty (50) miles from the
Employer’s headquarters as of the Effective Date (excluding travel for Employer
business and other temporary relocations of no more than thirty (30) days
individually); (iii) a reduction in his title; or (iv) the continuation after a
Change of Control, or imposition within six (6) months after a Change of
Control, of a material reduction in the duties or authority of Executive so that
he is no longer performing substantially all of the duties of a chief credit
officer of a community bank.

 

“Plan” means the 1st Pacific Bank of California Senior Executive Bonus Plan
(“SEBP”) for Senior Management, approved by the applicable Bancorp Board or Bank
Board no later than, and with an effective date no later than, January 1, 2008.

 

“Separation and Consulting Agreement” means the Separation and Consulting
Agreement and General Release of Claims, substantially in the form attached
hereto as Exhibit A.

 

“Trade secrets and other proprietary and confidential information” means and
consists of, for example, and not intending to be inclusive, information
concerning any matters relating to the business of the Employer, any of its
customers, governmental relations, customer contacts, underwriting methodology,
loan program configuration and qualification strategies, marketing strategies
and proposals, or any other information concerning the business of the Employer,
its subsidiaries and affiliates, and the Employer’s good will; provided that
“Trade secrets and other proprietary and confidential information” shall not be
deemed to include information that is or becomes, through no fault of Executive,
in the public domain.

 

2.             Rights and Duties of Executive.

 

2.1           Employment.  The Employer hereby employs Executive as its
Executive Vice President and Chief Credit Officer, and Executive accepts the
duties described herein, and agrees to discharge the same faithfully and to the
best of his ability.  Executive shall perform such other duties as shall be from
time to time prescribed by the Chief Executive Officer of the Employer and shall
report to and be subject to the direction of the Chief Executive Officer of the
Employer.  Executive shall devote his full business time and attention to the
business and affairs of the Employer.

 

2.2           Termination of Former Employment Agreement.  As of the Effective
Date, and except as otherwise provided under Paragraph 7.2, the Former
Employment Agreement shall terminate without further liability of the Employer
or Executive thereunder of any kind.

 

2.3           At-Will Employment.  Executive’s employment with the Employer is
not for a fixed period of time and can be terminated at the will of either
Executive or the Employer at any time, with or without notice, and with or
without cause.  There are no agreements between Executive and the Employer
contrary to Executive’s at-will status. Neither an Employer Board member nor a
manager, supervisor, employee or agent of the Employer is authorized to alter
Executive’s at-will status, except for the Chairperson of the Employer Board,
and then only in a

 

3

--------------------------------------------------------------------------------


 

writing signed both by the Chairperson of the Employer Board and Executive
following adoption of a resolution by the Employer Board authorizing the
specific change reflected in such writing and authorizing the Chairperson of the
Employer Board to sign such writing. Executive should neither assume nor imply
any promise of employment for any specified period of time except through such a
signed writing.  This Agreement shall terminate immediately without further
liability or obligation to Executive if (i) the Bank is closed by any
supervisory authority, or (ii) any supervisory authority demands, by proposed
consent agreement or by a prompt corrective action directive, or pursuant to
cease and desist powers, the removal of Executive from his position as the
Executive Vice President or Chief Credit Officer of the Employer.  Should
Executive remain employed under this Agreement through the Expiration Date,
Executive’s employment with the Employer shall automatically terminate on that
date and this Agreement shall be of no force or effect on or after that date,
subject to Paragraphs 5.4 and 8.6.

 

2.4           Outside Activities.  Executive shall not have other employment,
consulting, charitable or independent contractor work that materially interferes
with the fulfillment of Executive’s duties to the Employer.  Executive shall not
undertake expanded commitments to business or charitable activities or engage in
new such activities before consulting with the President and Chief Executive
Officer of the Employer.  Executive will not provide services to, hold or make
any investment in or loan to, or participate in the management or business of,
any bank, savings and loan, credit union, thrift and loan, industrial loan or
other entity engaged in the business of making loans or accepting deposits or
both without the consent of the Chief Executive Officer of the Employer;
provided that Executive may own less than 5% of the voting stock of any company
that files reports under the Securities Exchange Act of 1934.

 

3.             Compensation and Benefits.  In consideration for the services to
be rendered by Executive to the Employer, the Employer agrees to provide
Executive with the following compensation and benefits:

 

3.1           Salary.  The Employer shall pay Executive a minimum annual base
salary of (i) One Hundred Seventy Thousand Dollars ($170,000) for the period of
November 17, 2007 to December 31, 2008, and (ii) One Hundred Seventy-Six
Thousand Six Hundred Dollars ($176,600) for the period of January 1, 2009 to
December 31, 2009.  Other salary increases, if any, shall only be as approved by
the Employer Board in its sole discretion.

 

3.2           Stock Option Grant. Prior to the execution of this Agreement, the
Employer provided Executive with one grant of stock options pursuant to the 1st
Pacific Bancorp 2007 Omnibus Stock Incentive Plan.  The grant was for 20,000
stock options subject to the terms and conditions set forth in the Non-Qualified
Stock Option Agreement attached hereto as Exhibit C approved by the Employer
Board prior to its approval of this Agreement.  The Non-Qualified Stock Option
Agreement is incorporated by reference to this Agreement.

 

3.3           Withholding and Deductions.  The Employer shall withhold and/or
deduct from any and all salary or other payments to Executive, all taxes which
may be required to be deducted or withheld under any provision of law
(including, but not limited to, social security payments and income tax
withholding) now in effect or which may become effective any time during
Executive’s employment with the Employer.

 

4

--------------------------------------------------------------------------------


 

3.4           Executive Incentive Compensation.  In general, the Employer
believes that superior performance of Executive should be rewarded and
encouraged by incentive compensation.  The Employer Board shall adopt the Plan
pursuant to which Executive may be entitled to incentive compensation provided
that the performance goals of the Employer as set forth in the Plan are achieved
and the terms and conditions of the Plan are satisfied. The performance goals
contained in the Plan will be evaluated annually by the Employer Board in
consultation with Executive no later than the first month of the calendar year.
In addition, Executive shall be entitled to other incentive compensation and
bonuses as the Employer Board may determine in its sole discretion.

 

3.5           Automobile Allowance.  The Employer shall pay the Executive an
automobile allowance of Six Hundred and Fifty Dollars ($650.00) per month,
subject to withholding.  This is an allowance for all automobile costs and
expenses, including, but not limited to, fuel, license, maintenance, insurance,
repairs and purchase or lease payments.

 

3.6           Expense Reimbursement.  The Employer agrees to reimburse Executive
for all ordinary and necessary expenses incurred by Executive on behalf of the
Employer in accordance with the Employer’s policies and procedures as in effect
from time to time, including entertainment, meal and travel expenses.

 

3.7           Benefits.  The Employer shall provide life insurance with a life
insurance benefit equal to at least one and one-half times the annual salary of
Executive at the rate then in effect under Paragraph 3.1, which shall be
provided through any group life insurance plan of the Employer at the Employer’s
option.  The Employer shall provide to Executive the long-term disability
insurance provided by the Employer to employees at the Effective Date under the
Employer’s group plan or shall replace it with similar coverage so long as
Executive is employed by the Employer.  Executive shall be entitled to
participate in such other insurance benefits as are generally provided to the
employees of the Employer from time to time.

 

3.8           Other Benefit Programs.  Executive shall be entitled to
participate in any other benefit programs and/or to receive any other fringe
benefits as are made available to or provided for other members of executive
management of the Employer.

 

3.9           Vacation.  In addition to vacation accrued as of the Effective
Date, Executive shall accrue five (5) weeks of vacation time and pay per annum,
which shall be scheduled in Executive’s discretion, subject to and taking into
account applicable banking laws and regulations.  Unused vacation may be accrued
up to a maximum of six (6) weeks of unused vacation in addition to the vacation
to which Executive may be entitled in the current year, and thereafter Executive
shall cease to accrue unused vacation until used.  Vacation must be accrued
before taken, and if not yet accrued, must have the prior approval of the Chief
Executive Officer of the Employer to be taken.  Vacation may be used only at the
time or times approved by the Chief Executive Officer of the Employer.

 

5

--------------------------------------------------------------------------------


 

4.             Termination.

 

4.1           Employer Right to Terminate Employment.  Nothing in this Agreement
shall adversely affect the right of the Employer Board to terminate Executive. 
The Employer Board has the right to terminate the employment of Executive with
the Employer at will, with or without cause, upon delivery of written notice to
Executive thirty (30) days in advance of such termination (except in the case of
death of Executive or pursuant to Paragraph 4.1.3, in which event termination
shall automatically occur at the date of death or upon the event described in
Paragraph 4.1.3), and including, but not limited to, for any of the following
grounds:

 

4.1.1        Willful breach or habitual neglect or inability (except where such
inability is due to Disability or death) to perform Executive’s duties
hereunder, including without limitation failure to cooperate with the Employer
Board in the structuring, documentation or negotiation of a transaction that
might result in a Change of Control;

 

4.1.2        Malfeasance or misfeasance in the performance of Executive’s duties
hereunder, imposition of a regulatory order to remove Executive, failure to
comply with a direction by the Employer Board or Employer Chief Executive
Officer, material breach of Employer policy or procedure, or breach of this
Agreement.

 

4.1.3        Immoral or illegal conduct, conviction of a felony, conviction of a
misdemeanor involving moral turpitude;

 

4.1.4        Disability or death;

 

4.1.5        Determination in the complete discretion of the Employer Board that
the employment of Executive should be terminated prior to the Expiration Date,
without reference to the grounds set forth in Paragraphs 4.1.1, 4.1.2, 4.1.3 or
4.1.4, and specification of the termination date in the notice described in
Paragraph 4.1.

 

4.2           Termination by Executive.  Executive may terminate his employment
with the Employer at will, for any reason, and without advance notice.  However,
as a courtesy, Executive is requested to deliver written notice to the Employer
three (3) months in advance of the date such termination is to take effect,
except with respect to a termination for Good Cause.  Executive may terminate
his employment with the Employer prior to the Expiration Date for Good Cause
upon thirty (30) days notice to the Employer and the Employer’s failure to cure
within that time.  To be effective, such notice must be given by Executive
within fifteen (15) days from Executive’s actual knowledge of the occurrence of
the event that constitutes Good Cause, provided that if Good Cause results from
a material reduction in the duties or authority of Executive so that he is no
longer performing substantially all of the duties of a chief credit officer of a
community bank and such reduction occurs before a Change of Control occurs and
continues after the Change of Control occurs, Executive shall be required to
give the thirty (30) day notice described above within fifteen (15) days of the
Change of Control.

 

4.3           Termination Upon Expiration.  Should Executive remain employed
under this Agreement through the date five (5) months prior to the Expiration
Date, Executive shall have the right, while he is still employed, to provide
written notice to the Employer of his desire to remain employed after the
Expiration Date on or before the date four (4) months prior to the Expiration
Date.  If Executive and the Employer have not entered into an amendment of this

 

6

--------------------------------------------------------------------------------


 

Agreement extending its term or another written agreement replacing this
Agreement on or prior to the date three (3) months prior to the Expiration Date,
and Executive’s employment is not otherwise terminated, Executive’s employment
shall automatically terminate on the Expiration Date.  If such an extension or
replacement is not entered into on or prior to three (3) months prior to the
Expiration Date, Executive shall be deemed to have been given advance notice by
the Employer that his employment with the Employer will terminate as of the
Expiration Date.  Nothing in this Paragraph shall prejudice the at-will status
of Executive or require the Employer to negotiate with Executive.

 

4.4           Post-Notice Activities of Executive.  In the event termination is
not effective immediately upon the delivery of notice of termination by the
Employer or Executive, the Employer shall have the right to require that during
the period between the giving of notice and the effective date of termination,
Executive’s activities and responsibilities be curtailed as deemed appropriate
by the Employer.  Such curtailment shall include, without limitation, removing
Executive from corporate offices, requiring Executive to be physically absent
from the Employer’s facilities, and eliminating Executive’s access to computer
systems, e-mail and telephone systems.

 

4.5           Automatic Resignations.  Upon notice of termination of employment
Executive shall, automatically and without further action by any party, be
deemed to have resigned from all directorships with the Employer and any of its
subsidiaries and affiliates.  Upon termination of employment, Executive shall,
automatically and without further action by any party, be deemed to have
resigned from all offices and other capacities with the Employer and any of its
subsidiaries and affiliates.

 

5.             Post-Termination Payments and Benefits.  The following are the
post-termination payments and benefits to which Executive is entitled upon
termination of employment with the Employer.

 

5.1           Termination Resulting from Breach.  In the event the employment of
Executive is terminated under Paragraphs 4.1.1, 4.1.2 or 4.1.3, the Employer
shall provide Executive only the base salary, Benefits, and a payout of all
accrued but unused vacation days under Paragraph 3.9, if any, then-provided, on
the terms then-provided, due him through the date of termination and shall not
be obligated to provide any other compensation or Benefits.

 

5.2           Other Terminations.

 

5.2.1        Payments – Disability.  In the event the employment of Executive is
terminated under Paragraph 4.1.4 for disability, and subject to Executive first
entering into the Separation and Consulting Agreement and such agreement being
fully effective, the Employer shall provide Executive only the following:

 

(a)           the salary due Executive as of the date of termination;

 

(b)           payment of certain incentive compensation due Executive, if any,
in compliance with the Plan;

 

7

--------------------------------------------------------------------------------


 

(c)           a payout of all accrued but unused vacation as of the date of
termination; and

 

(d)           continuation of the group medical and other insurance benefits, if
any, then-provided under Paragraph 3.7, for a period of three (3) months from
the date of termination, subject to the limitations of and to the extent
permitted by the policy or policies under which such benefits are provided.

 

5.2.2        Payments – Death.  In the event the employment of Executive is
terminated under Paragraph 4.1.4 for death, the Employer shall provide the
Beneficiary only the following:

 

(a)           the salary due Executive as of the date of death plus a lump sum
payment equal to three (3) months of the base salary at the rate then in effect
in accordance with Paragraph 3.1;

 

(b)           payment of certain incentive compensation due Executive, if any,
in compliance with the Plan;

 

(c)           a payout of all accrued but unused vacation as of the date of
termination; and

 

(d)           continuation of the group medical and other insurance benefits, if
any, then-provided under Paragraph 3.7, for a period of three (3) months from
the date of termination, subject to the limitations of and to the extent
permitted by the policy or policies under which such benefits are provided.

 

5.2.3        Payments Termination Under Paragraph 4.1.5, or 4.2.  In the event
the employment of Executive is terminated under Paragraph 4.1.5, or under
Paragraph 4.2 for Good Cause, and subject to Executive first entering into the
Separation and Consulting Agreement and such agreement being fully effective,
the Employer shall provide Executive only the following:

 

(a)           continued salary at the rate then in effect under Paragraph 3.1
and the automobile allowance then provided under Paragraph 3.5 for a period of
nine (9) months from the date notice of termination is delivered to the
Executive, or at the option of the Employer a lump sum payment of such amount,
all subject to withholding;

 

(b)           payment of certain incentive compensation due Executive, if any,
in compliance with the Plan, with Executive’s termination under this Paragraph
5.2.3 being considered for the limited purpose of interpreting the Plan in the
context of this Agreement as being a termination “without cause”;

 

(c)           a payout of all accrued but unused vacation as of the date of
termination; and

 

(d)           continuation of the group medical and other insurance benefits, if
any, then-provided under Paragraph 3.7, for a period of nine (9) months from the
date of

 

8

--------------------------------------------------------------------------------


 

termination, subject to the limitations of and to the extent permitted by the
policy or policies under which such benefits are provided.

 

5.2.4        Executive’s Right to Waive Payments.  Executive shall have the
right to waive his rights to receive such payments and Benefits otherwise due
under this Paragraph 5.2 by giving advance written notice of such waiver to the
Employer.  After receipt of such notice, the Employer shall have no further
obligation to provide any payments or Benefits under this Paragraph 5.2.

 

5.3           Change of Control.

 

5.3.1        Payment Following Certain Terminations Related to Change of
Control.  Subject to Executive first entering into the Separation and Consulting
Agreement and such agreement being fully effective, in respect of any Change of
Control Termination the Employer shall pay to Executive the Change of Control
Severance Benefits in a lump sum (except for the Benefits under Paragraph 3.7,
which shall be continued) within five (5) days following the date the Separation
and Consulting Agreement is fully effective.

 

5.3.2        Executive’s Right to Waive Payments.  Executive shall have the
right to waive his rights to receive payments and Benefits otherwise due under
this Paragraph 5.3 by giving advance written notice of such waiver to the
Employer.  After receipt of such notice, the Employer shall have no further
obligation to provide any payments or Benefits under this Paragraph 5.3.

 

5.3.3        The terms of this Paragraph 5.3 override and control any and all
other terms of this Agreement to the extent inconsistent with this
Paragraph 5.3.  This Paragraph 5.3 shall apply to the extent that the aggregate
present value of any or all payments and benefits in the nature of compensation
to (or for the benefit of) Executive provided under this Agreement or otherwise
provided to Executive by or on behalf of the Bank or any affiliate, parent or
controlling entity of the Bank, constitute a “parachute payment” under the
provisions of Section 280G of the Code, and the regulations thereunder (the
“Total Payments”).  In the event that the Total Payments would exceed an amount
equal to 299% of Executive’s “base amount” as that term is defined in
Section 280G of the Code, as determined by the independent public accountants
for the Bank, Executive and the Bank agree that the payments or benefits
provided to Executive under this Agreement shall be reduced (or the parties
shall agree to a reduction in other payments or benefits included in the Total
Payments to the extent legally and contractually permissible) so that the
present value of the total amount received by Executive that would constitute a
“parachute payment” will be one dollar ($1.00) less than three (3) times
Executive’s base amount (as defined in Section 280G of the Code) and so that no
portion of the payment or benefits received by Executive would be subject to the
excise tax imposed by Section 4999 of the Code.

 

5.3.4        Section 409A. In the event that Section 409A applies to any
compensation with respect to separation from service, payment of that
compensation shall be delayed if Executive is a “specified employee,” as defined
in Section 409A(a)(2)(B)(i), and such delayed payment is required under
Section 409A. Such delay shall last six months from the date of separation of
service. On the day following the end of such six-month period, Employer shall

 

9

--------------------------------------------------------------------------------


 

make a catch up payment to Executive equal to the total amount of such payment
that would have been made during the six-month period but for this provision,
with interest calculated at the prime rate as quoted by Bank at the date of
Executive’s separation from service.

 

5.4           Termination at Expiration Date.  If Executive’s employment is
terminated as a result of expiration of this Agreement at the Expiration Date,
the Employer shall provide Executive only the following:

 

5.4.1        if within ten (10) business days following the Expiration Date,
Executive first enters into the Separation and Consulting Agreement and that
agreement is fully effective, the Employer shall pay Executive his base monthly
salary at the rate in effect at the Expiration Date under Paragraph 3.1 for a
period of six (6) months from the date the Separation and Consulting Agreement
is fully effective, with the first payment to be paid one month after such date,
or at the option of the Employer a lump sum payment of such amount.

 

5.4.2        if within ten (10) business days following the Expiration Date,
Executive does not enter into the Separation and Consulting Agreement and that
agreement is not fully effective, the Employer has the option to pay Executive
his base monthly salary at the rate in effect at the date of termination under
Paragraph 3.1 for a period of six (6) months from the date of termination, with
the first payment to be paid on the one month anniversary of such date, and if
the Employer provides the first such payment, regardless of whether Executive
has executed and entered into the Separation and Consulting Agreement with the
Employer, Executive shall be deemed bound by such agreement in the form attached
hereto in exchange for the consideration provided in this Paragraph, as if
executed and delivered by him and fully effective, other than with respect to
releases of claims and consideration for those releases;

 

5.4.3        a payout of all accrued but unused vacation as of the date of
termination;

 

5.4.4        in lieu of Employer-paid medical benefits, six (6) monthly payments
equal to Employer’s monthly defined contribution in force at the date of
termination including Employer premium support and any Employer paid HSA
contributions if executive is enrolled in a HAS qualifying high deductible
health plan on the date of termination. At his own expense, Executive shall have
the right to elect to continue Employer group health coverage as permitted under
COBRA;

 

5.4.5        continuation of other non-medical Benefits, if any, then provided
under Paragraph 3.7, for a period of six (6) months from the date of
termination; and

 

5.4.6        payment of certain incentive compensation under the Plan, subject
to the terms and conditions of the Plan that are not contrary to this Paragraph
5.4.6.

 

5.5           Consideration for Payments and Remedies.  Except as where
Executive’s termination is caused by his death, and without limiting any other
remedies available to the Employer, the payments to be made under
Paragraphs 5.2, 5.3 or 5.4 (subject to the exceptions stated therein) after the
date of termination of Executive’s employment shall be subject to Executive’s
execution of the Separation and Consulting Agreement, and Executive’s continued
compliance with the Separation and Consulting Agreement and the terms of this
Agreement that

 

10

--------------------------------------------------------------------------------


 

are effective after termination of Executive’s employment, through the making of
the last such payment.

 

5.6           Death Following Termination.  In the event that Executive dies
while receiving any payments under this Paragraph 5, such payments shall be
continued for the benefit of the Beneficiary, as would otherwise be required
under this Paragraph 5.

 

5.7           Nonassignability.  Neither Executive nor any other person or
entity shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the rights or benefits of Executive under this Paragraph 5, nor shall any of
said rights or benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance, owed by Executive or any other
person or entity, or be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.  The terms of this Paragraph 5.7 shall not
affect the interpretation of any provision of this Agreement.

 

5.8           Claims Procedure.  The Employer Board shall make all
determinations as to rights to benefits under this Paragraph 5.

 

5.9           Regulatory Restrictions.  The parties understand and agree that at
the time any payment would otherwise be made or benefit provided under this
Paragraph 5, depending on the facts and circumstances existing at such time, the
satisfaction of such obligations by the Employer may be deemed by a regulatory
authority to be illegal, an unsafe and unsound practice, or for some other
reason not properly due or payable by the Employer.  Among other things, the
regulations at 12 C.F.R. Part 30, Appendix A promulgated pursuant to
Section 39(a) of the Federal Deposit Insurance Act, and at 12 C.F.R. Part 359,
or similar regulations or regulatory action following similar principles may
apply at such time.  The Employer agrees that to the extent reasonably feasible,
it will in good faith seek to determine the position of the appropriate
regulatory authority in advance of each payment or benefit otherwise due under
this Paragraph 5, including seeking the approval or acquiescence of the
appropriate regulatory authorities, if required.  The parties understand,
acknowledge and agree that, notwithstanding any other provision of this
Agreement, the Employer shall not be obligated to make any payment or provide
any benefit under this Paragraph 5 where (i) an appropriate regulatory authority
does not approve or acquiesce as required or (ii) the Employer has been informed
either orally or in writing by a representative of the appropriate regulatory
authority that it is the position of such regulatory authority that making such
payment or providing such benefit would constitute an unsafe and unsound
practice, violate a written agreement with the regulatory authority, violate an
applicable rule, law or regulation, or would cause the representative of the
regulatory authority to recommend enforcement action against the Employer.

 

5.10         Right of Offset. Any and all of the compensation and Benefits that
would otherwise be provided under this Paragraph 5 are subject to the Employer’s
offset for any legal liability of Executive to the Employer to the extent the
Employer Board determines that such legal liability exists.  In addition,
without limiting the remedies of the Employer otherwise available under this
Agreement or otherwise, all compensation and Benefits that would otherwise be
payable under this Paragraph 5 shall cease as of the date Executive first
violates any of the provisions included in Paragraphs 6.4, 6.5 or 6.6.

 

11

--------------------------------------------------------------------------------


 

5.11         Overlapping Benefits and Payments.  In the event that Executive
receives payments and/or Benefits under one of Paragraphs 5.1 through 5.4,
inclusive, Executive may not receive payments and/or Benefits under one of the
other of such Paragraphs, and the first such applicable of those
Paragraphs shall apply.

 

6.             Additional Covenants.

 

6.1           Insurance.  The Employer shall have the right to obtain and hold a
“keyman” life insurance policy on the life of Executive and disability insurance
covering Executive, in each case, with the Employer as beneficiary of such
policy.  Executive agrees to provide any information required for the issuance
of any such policy and submit himself to any physical examination required for
any such policy.

 

6.2           Unsecured General Creditor.  Neither Executive nor any other
person or entity shall have any legal right or equitable rights interests or
claims in or to any property or assets of the Employer under the provisions of
this Agreement.  No assets of the Employer shall be held under any trust for the
benefit of Executive or any other person or entity or held in any way as
security for the fulfilling of the obligations of the Employer under this
Agreement.  All of the Employer’s assets shall be and remain the general,
unpledged, unrestricted assets of the Employer.  The Employer’s obligations
under this Agreement are unfunded and unsecured promises, and to the extent such
promises involve the payment of money, they are promises to pay money in the
future.  Executive and any person or entity claiming through him shall be
unsecured general creditors with respect to any rights or benefits hereunder.

 

6.3           Dispute Resolution.  Simultaneously with the execution of this
Agreement, the parties have entered into the Arbitration Agreement attached as
Exhibit B, which the parties agree shall govern the resolution of any and all
disputes referenced therein.

 

6.4           Return of Documents.  Executive expressly agrees that upon
termination of employment he will return to the Employer all Employer manuals,
document, files, reports, studies, customer lists, business plans, loan and
deposit program plans and outlines, customer solicitation and follow-up
techniques and plans, marketing plans, employee policies, incentive compensation
arrangements, instruments, software, and other materials used and/or developed
by Executive during his employment, whether in paper, computer readable,
computer coded, magnetic, compact disk or other tangible or electronic form.

 

6.5           Confidentiality.

 

6.5.1        Definition.  During the term of employment with the Employer,
Executive will have access to and become acquainted with various trade secrets
and other proprietary and confidential information which are owned by the
Employer and which are used in the operation of the Employer’s business, the
wrongful use or disclosure of which to the public or competitors of the Employer
would materially adversely affect the business and prospects of the Employer.

 

6.5.2        No Disclosure.  Executive shall not disclose or use in any manner,
directly or indirectly, any trade secrets and other proprietary and confidential
information either

 

12

--------------------------------------------------------------------------------


 

during the Term or at any time thereafter, except as required in the course of
employment with the Employer.

 

6.5.3        Nonsolicitation of Business.  Without limiting Paragraph 6.5.2,
Executive agrees that for a period of twelve (12) months following the
termination of his employment with the Employer, Executive will not, directly or
indirectly, solicit, attempt to solicit, divert, or attempt to divert any
customers of the Employer or any business the Employer or a subsidiary or
affiliate had enjoyed or solicited from its customers, borrowers, depositors or
investors by using any trade secrets and other proprietary and confidential
information.

 

6.6           Business Protection Covenants.

 

6.6.1        Covenant Not to Compete.  Executive agrees that he will not, during
the course of employment, or during any period following the termination of his
employment during which he is receiving compensation or benefits under
Paragraphs 5.2, 5.3 or 5.4, voluntarily or involuntarily, directly or
indirectly, (i) engage in any banking or financial products or service business,
loan origination or deposit-taking business or any other business competitive
with that of the Employer, its subsidiaries or affiliates (“Competitive
Business”) within the county of San Diego (the “Market Area”), (ii) directly or
indirectly own, manage, operate, control, be employed by, or provide management
or consulting services in any capacity to any firm, corporation, or other entity
(other than the Employer or its subsidiaries or affiliates) engaged in any
Competitive Business in the Market Area, or (iii) directly or indirectly solicit
or otherwise intentionally cause any employee, officer, or member of the
Employer Board or any of its subsidiaries or affiliates to engage in any action
prohibited under (i) or (ii) of this Paragraph 6.6.1.

 

6.6.2        Inducing Employees To Leave The Employer; Employment of Employees. 
Any attempt on the part of Executive to induce others to leave the Employer’s
employ, or the employ of any of its subsidiaries or affiliates, or any effort by
Executive to interfere with the Employer’s relationship with its other employees
would be harmful and damaging to the Employer.  Executive agrees that during the
term of employment and during any period following the termination of his
employment during which he is receiving compensation or Benefits under
Paragraphs 5.2, 5.3 or 5.4, Executive will not in any way, directly or
indirectly (i) induce or attempt to induce any employee of the Employer or any
of its subsidiaries of affiliates to quit employment with the Employer or the
relevant subsidiary or affiliate; (ii) otherwise interferes with or disrupt the
relationships between the Employer and its subsidiaries and affiliates and their
respective employees; (iii) solicit, entice, or hire away any employee of the
Employer or any of its subsidiaries or affiliates, or (iv) hire or engage any
employee of the Employer or any subsidiary or affiliate or any former employee
of the Employer or any subsidiary or affiliate whose employment with the
Employer or the relevant subsidiary or affiliate ceased after the date of
termination of Executive’s employment with the Employer.

 

6.6.3        Equitable Relief.  Executive acknowledges and agrees that
irreparable injury will result to the Employer in the event of a breach of any
of the provisions of this Paragraph 6 (the “Designated Provisions”) and that the
Employer will have no adequate remedy at law with respect thereto.  Accordingly,
in the event of a material breach of any Designated Provision, and in addition
to any other legal or equitable remedy the Employer or its

 

13

--------------------------------------------------------------------------------


 

subsidiaries or affiliates may have, the Employer and any relevant subsidiary or
affiliate shall be entitled to the entry of a preliminary and permanent
injunction (including, without limitation, specific performance) to restrain the
violation or breach thereof by Executive or any affiliates, agents, or any other
persons acting for or with Executive in any capacity whatsoever, and Executive
submits to the jurisdiction of such court in any such action.  Any such remedy
shall be granted pursuant to the dispute resolution procedures applicable under
Paragraph 6.3.

 

6.6.4        Severability.  It is the desire and intent of the parties that the
provisions of this Paragraph 6 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Paragraph 6 shall be adjudicated or found to be invalid or unenforceable, such
provisions shall be deemed amended to delete therefrom the portion thus
adjudicated or found to be invalid or unenforceable, such deletion to apply only
with respect to the operation of such provision in the particular jurisdiction
in which such adjudication or finding is made.  In addition, should any court or
arbitrator determine that the provisions of this Paragraph 6 shall be
unenforceable with respect to scope, duration, or geographic area, such court or
arbitrator shall be empowered to substitute, to the extent enforceable,
provisions similar hereto or other provisions so as to provide to the Employer,
to the fullest extent permitted by applicable law, the benefits intended by this
Paragraph 6.

 

6.7           Indemnification.  Due to Executive’s relationship to the Employer
as an officer or an employee, and to the fullest extent permitted by law and in
accordance with the procedures and substantive requirements imposed by law and
applicable regulation (including 12 C.F.R. Part 359, or similar regulations or
regulatory action following similar principles), the Employer shall indemnify
Executive on an after-tax basis in the event he was or is a party or is
threatened to be made a party in any action brought by a third party against
Executive (whether or not the Employer is joined as a party defendant) against
expenses, judgments, fines, settlement, and other amounts actually and
reasonably incurred in connection with said action, provided Executive acted in
good faith and in a manner Executive reasonably believed to be in the best
interests of the Employer, and provided the alleged conduct of Executive arose
out of and was within the course and scope of his employment as an officer or
employee of the Employer.  This Paragraph 6.7 shall not limit any other rights
to indemnification that Executive may now or hereafter have by law or under the
articles, bylaws or resolutions of the Employer or otherwise.  Notwithstanding
anything in this Agreement to the contrary, this Paragraph 6.7 shall survive the
termination of this Agreement.

 

7.             Other Agreements.

 

7.1           Employer Policies and Manuals.  The parties further agree that to
the extent of any inconsistency between this Agreement and any employee manual
or policy of the Employer, that the terms of this Agreement shall supersede the
terms of such employee manual or policy.

 

7.2           Outstanding Stock Options.  The provisions of this Agreement are
not and shall not be interpreted to change the terms of any outstanding stock
options previously granted by the Employer to Executive.  Without limiting the
foregoing, the provisions regarding the grant of options to Executive set forth
in Paragraph 4.4 of the Employment Agreement between

 

14

--------------------------------------------------------------------------------


 

Executive and the Bank dated November 17, 2003 (“2003 Agreement”) are not
amended by this Agreement and shall be deemed included in this Agreement, and
the references in that paragraph to other provisions of the 2003 Agreement are
hereby incorporated by reference for the limited purpose of continuing to
effectuate the agreement of the parties set forth in Paragraph 4.4 of the 2003
Agreement.  The parties intend that this Agreement be considered as establishing
an “extended term” for purposes of that provision.

 

8.             General Provisions.

 

8.1           Notices.  Unless otherwise specifically permitted by this
Agreement, all notices or other communications required or permitted under this
Agreement shall be in writing, and shall be personally delivered or sent by
registered or certified mail, postage prepaid return receipt requested, or sent
by facsimile, provided that the facsimile cover sheet contain a notation of the
date and time of transmission, and shall be deemed received: (i) if personally
delivered, upon the date of delivery to the address of the person to receive
such notice, (ii) if mailed in accordance with the provisions of this paragraph,
two (2) business days after the date placed in the United States mail, (iii) if
mailed other than in accordance with the provisions of this paragraph or mailed
from outside the United States, upon the date of delivery to the address of the
person to receive such notice, or (iv) if given by facsimile, when sent. 
Notices shall be given at the following addresses:

 

If to Executive:

 

Richard H. Revier

C/O 1st Pacific Bank of California

9333 Genesee, Suite 300

San Diego, CA  92121

Fax:  (858) 875-2020

 

If to the Employer:

 

A. Vincent Siciliano

Chief Executive Officer

1st Pacific Bank of California

9333 Genesee, Suite 300

San Diego, CA  92121

Fax:  (858) 875-2020

 

With a copy to:

 

Kurt L. Kicklighter, Esq.

Luce, Forward, Hamilton & Scripps LLP

601 West Broadway, Suite 2600

San Diego, CA  92101

Fax:  619-645-5339

 

15

--------------------------------------------------------------------------------


 

The relevant party may change the address for delivery of notices by giving
notice of such change in accordance with this paragraph.

 

8.2           Complete Agreement; Modifications.  This Agreement and written
agreements, if any, entered into concurrently herewith (i) constitute the
parties’ entire agreement, including all terms, conditions, definitions,
warranties, representations, and covenants, with respect to the subject matter
hereof, (ii) merge all prior discussions and negotiations between or among any
or all of them as to the subject matter hereof, and (iii) supersede and replace
all terms, conditions, definitions, warranties, representations, covenants,
agreements, promises and understandings, whether oral or written, with respect
to the subject matter hereof.  This Agreement may not be amended, altered or
modified except by a writing signed by the party to be bound.  With respect to
the Employer, such amendment, alteration or modification may only be made on
behalf of the Employer by the Chairperson of the Personnel Committee of the
Employer Board, the Chairperson of the Employer Board or another person
specifically designated by the Employer Board.  With regard to such amendments,
alterations, or modifications, facsimile signatures shall be effective as
original signatures.  Any amendment, alteration, or modification requiring the
signature of more than one party may be signed in counterparts.

 

8.3           Further Actions.  Each party agrees to perform any further acts
and execute and deliver any further documents reasonably necessary to carry out
the provisions of this Agreement.

 

8.4           Assignment.  No party may assign its rights under this Agreement
without the prior written consent of the other parties hereto.

 

8.5           Successors and Assigns.  Except as explicitly provided herein to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the parties, their respective successors and permitted assigns.

 

8.6           Termination and Survival.  Upon the termination of the employment
of Executive, the Employer may terminate this Agreement upon notice to
Executive, which may be provided at the time notice of termination of employment
is provided by either party.

 

8.6.1        The obligations of Executive and the rights of the Employer under
Paragraphs 4.5, 5.9, 5.10, 5.11 and 6.3 through and including 6.6 shall survive
the termination of this Agreement, provided that if Executive and the Employer
have entered into the Separation and Consulting Agreement, the dispute
resolution provisions of the Separation and Consulting Agreement shall apply to
and govern any and all disputes related to this Agreement.

 

8.6.2        The obligations of the Employer to Executive which by their terms
are to continue after termination of employment under Paragraphs 5 and 6.7 shall
survive such termination of employment and termination of the Agreement.  The
notice provisions of Paragraph 8.1 and this Paragraph 8.6 shall survive
termination of employment and termination of the Agreement.

 

8.6.3        Notwithstanding any provision of this Agreement to the contrary,
this Agreement shall terminate and, therefore, among other things, none of the
provisions

 

16

--------------------------------------------------------------------------------


 

providing for compensation or Benefits to Executive shall be of any effect, in
the event that the Employer is placed into a conservatorship or receivership, it
loses its Federal deposit insurance, or its banking charter is revoked.

 

8.7           Severability.  If any portion of this Agreement shall be held by a
court of competent jurisdiction to be invalid, void, or otherwise unenforceable,
the remaining provisions shall remain enforceable to the fullest extent
permitted by law if enforcement would not frustrate the overall intent of the
parties (as such intent is manifested by all provisions of the Agreement
including such invalid, void, or otherwise unenforceable portion).

 

8.8           Extension Not a Waiver.  No delay or omission in the exercise of
any power, remedy, or right herein provided or otherwise available to any party
shall impair or affect the right of such party thereafter to exercise the same. 
Any extension of time or other indulgence granted to a party hereunder shall not
otherwise alter or affect any power, remedy or right of any other party, or the
obligations of the party to whom such extension or indulgence is granted except
as specifically waived.

 

8.9           Time of Essence.  Time is of the essence of each and every term,
condition, obligation and provision hereof.

 

8.10         No Third Party Beneficiaries.  This Agreement and each and every
provision hereof is for the exclusive benefit of the parties hereto and not for
the benefit of any third party.

 

8.11         Headings.  The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, or extend or interpret the
scope of this Agreement or of any particular provision hereof.

 

8.12         References.  A reference to a particular paragraph of this
Agreement shall be deemed to include references to all subordinate paragraphs,
if any.

 

8.13         Counterparts.  This Agreement may be signed in multiple
counterparts with the same force and effect as if all original signatures
appeared on one copy; and in the event this Agreement is signed in counterparts,
each counterpart shall be deemed an original and all of the counterparts shall
be deemed to be one agreement.

 

8.14         Applicable Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California.

 

8.15         Representation by Counsel.  This Agreement has been negotiated by
the parties with the assistance of their respective counsel and at their own
cost and expense.  For this reason the principle that an agreement shall be
interpreted against the party that drafted it shall not apply to this Agreement.

 

[The remainder of this page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

/s/Richard H. Revier

 

 

Richard H. Revier

 

 

 

 

 

1st PACIFIC BANCORP, a

 

California corporation

 

 

 

 

 

By:

/s/ A. Vincent Siciliano

 

 

 

A. Vincent Siciliano, Chief Executive Officer

 

 

 

 

 

 

 

1st PACIFIC BANK OF CALIFORNIA, a

 

California state-chartered bank

 

 

 

 

 

By:

/s/ A. Vincent Siciliano

 

 

 

A. Vincent Siciliano, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEPARATION AND CONSULTING AGREEMENT

AND

GENERAL RELEASE OF CLAIMS

 

This Separation and Consulting Agreement and General Release of Claims (this
“Agreement”) is entered into by and between Richard H. Revier (“Employee”), and
1st Pacific Bancorp, a California corporation (“Bancorp”) and 1st Pacific Bank
of California, a California state bank (“Bank”) (collectively, Bancorp and Bank
are referred to as the “Employer”) .

 

RECITALS

 

A.    Employee commenced employment with the Employer on or about
                          .  Employee’s employment with the Employer terminated
on                     ,         .

 

B.    Employee and the Employer desire to settle and compromise any and all
possible claims against the Employer by Employee arising out of their
relationship to date, including Employee’s employment with the Employer and the
termination of Employee’s employment, and to provide for a general release of
any and all such claims.

 

AGREEMENT

 

1.     Separation Pay/Consideration.  In consideration of the covenants and
releases set forth herein, the Bank agrees to pay Employee the amount payable to
him and the non-monetary consideration (if any) due him, pursuant to and in
accordance with, Paragraphs 5.2, 5.3 or 5.4, as the case may be, of the
Employment Agreement dated                        , 2007, by and between the
Employer and Employee (the “Employment Agreement”), less all applicable state
and federal deductions (in each case, the “Payment”), $2,000 of which shall be
consideration for Employee’s release of ADEA claims as set forth in Section 5,
below; provided that no such Payment shall be made until at least eight (8) days
have past since Employee’s execution of this Agreement.  The check representing
the Payment shall be mailed to Employee at his/her home address at
                                                                                   .

 

2.     Consulting Services.  The Employer will retain Employee as a consultant
and Employee will provide consulting services to the Employer, under the
direction of the Chief Executive Officer of the Bank or his delegee, for a
period of six months (the “Consulting Term”), in order to assist in the
maintenance of Bank’s customer, investor and employee relationships, including
without limitation services of the following types: (a) provision of specific
information regarding the service requirements of specific customers and their
business and financial practices; (b) identification of and introduction to
prospective customers of Bank; (c) advice regarding specific Bank employee
relations and issues; (d) assistance in development of marketing plans;
(e) assistance in fostering continued relationships with customers of Bank to
whom Employee provided services or as to which he was their primary contact at
Bank; (f) assisting in litigation or arbitration matters involving Bancorp or
Bank, including appearing for depositions; (g) assisting in regulatory relations
and (h) performance of special projects as yet

 

--------------------------------------------------------------------------------


 

undetermined. It is specifically understood that if Executive is not subject to
Section 409A the Consulting Term shall be extended for an additional six months.

 

a.             During the Consulting Term, Employee shall be available to
provide consulting services to Employer upon reasonable notice and at reasonable
times on a quarterly basis not to exceed 40 hours per month.

 

b.             Employee’s consulting obligation to Employer shall not prevent
him from engaging in other employment, consulting and business relationships,
provided these do not breach any of the other provisions of this Agreement or
any other agreement with Employer or prevent him from providing consulting
services hereunder.

 

3.     Covenants.  During the Consulting Term and for the term of any
Section 409A waiting period, Employee re-affirms and agrees that he shall comply
with his obligations and duties under Section 6 of the Employment Agreement.

 

4.     Release of All Claims Except Age Discrimination in Employment Act of 1967
(“ADEA”) Claims.

 

a.     In consideration of the payment and other benefits described in
Section 1, which Employee would otherwise not be entitled to except for signing
this Agreement, Employee does hereby unconditionally, irrevocably and absolutely
release and discharge the Employer and any related holding, parent, sister or
subsidiary entities and all of their respective boards of directors, officers,
employees, agents, volunteers, attorneys, insurers, divisions, successors and
assigns from any and all loss, liability, claims, demands, causes of action or
suits of any type, whether in law and/or in equity, related directly or
indirectly, or in any way connected with any transaction, affairs or occurrences
between them to date, including, but not limited to, Employee’s employment with
the Employer and the termination of said employment.  This Agreement
specifically applies, without limitation, to any and all contract or tort
claims, claims for wrongful termination, wage claims, and claims arising under
Title VII of the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Equal Pay Act, the California Fair Employment and Housing Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, the California Family
Rights Act, the California Labor Code, and any and all federal or state statutes
or provisions governing the employment relationship or discrimination in
employment except the federal statute specifically excluded hereafter.  This
release specifically excludes any and all loss, liability, claims, demands,
causes of action or suits of any type arising under the ADEA.  Employee’s
release of ADEA claims will be addressed separately in Section 5 of this
Agreement.

 

b.     Employee irrevocably and absolutely agrees that he/she will not prosecute
nor allow to be prosecuted on his/her behalf, in any administrative agency,
whether federal or state, or in any court, whether federal or state, any claim
or demand of any type related to the matters released above, it being the
intention of the parties that with the execution by Employee of this release,
the Employer and any related holding, parent, sister or subsidiary corporations
or entities and all of their respective boards of directors, officers,
employees, agents, volunteers, attorneys, insurers, divisions, successors and
assigns will be absolutely, unconditionally and forever

 

--------------------------------------------------------------------------------


 

discharged of and from all obligations to or on behalf of Employee related in
any way to the matters discharged herein.

 

5.     Release of All ADEA Claims.

 

a.     This section of the Agreement exclusively addresses Employee’s release of
claims arising under federal law involving discrimination on the basis of age in
employment (age 40 and above).  This section is provided separately, in
compliance with federal law, including but not limited to the Older Workers’
Benefit Protection Act of 1990, to ensure that Employee clearly understands
his/her rights so that any release of age discrimination claims under federal
law (the ADEA) is knowing and voluntary on the part of Employee.

 

b.     Employee represents, acknowledges and agrees that the Employer has
advised him/her, in writing, to discuss this Agreement with an attorney, and to
the extent, if any, that Employee has desired, Employee has done so; that the
Employer has given Employee twenty-one (21) days from receipt of this Agreement
to review and consider this Agreement before signing it, and Employee
understands that he may use as much of this twenty-one (21) day period as he
wishes prior to signing; that no promise, representation, warranty or agreements
not contained herein have been made by or with anyone to cause him to sign this
Agreement; that he has read this Agreement in its entirety, and fully
understands and is aware of its meaning, intent, content and legal effect; and
that he is executing this release voluntarily and free of any duress or
coercion.

 

c.     The parties acknowledge that for a period of seven (7) days following the
execution of this Agreement, Employee may revoke the Agreement, and the
Agreement shall not become effective or enforceable until the revocation period
has expired.  This Agreement shall become effective eight (8) days after it has
been signed by Employee and the Employer, and in the event the parties do not
sign on the same date, then this Agreement shall become effective eight (8) days
after the date it is signed by Employee.

 

d.     In consideration of the separation payment and other benefits made to
Employee described in Section 1 of this Agreement, which Employee would
otherwise not be entitled to except for signing this Agreement, Employee does
hereby unconditionally, irrevocably and absolutely release and discharge the
Employer and any related holding, parent, sister or subsidiary entities and all
of their respective boards of directors, officers, employees, agents,
volunteers, attorneys, insurers, divisions, successors and assigns from any and
all loss, liability, claims, demands, causes of action or suits of any type
arising under the ADEA and related directly or indirectly to Employee’s
employment with the Employer and the termination of said employment.

 

6.     Section 1542 Waiver.  Employee does expressly waive all of the benefits
and rights granted to him/her pursuant to California Civil Code section 1542,
which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM

 

--------------------------------------------------------------------------------


 

MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee does certify that he/she has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, above,
and that he/she fully understands all of the same.  Employee hereby expressly
agrees that this Agreement shall extend and apply to all unknown, unsuspected
and unanticipated injuries and damages (including, without limitation, those
arising under the ADEA), as well as those injuries and damages that are now
disclosed.

 

7.     Confidentiality.  Employee agrees that all matters relative to this
Agreement, including the negotiations leading up to this Agreement and its
terms, shall remain confidential.  Accordingly, Employee hereby agrees that,
with the exception of his spouse, regulatory agencies of the Employer and tax
and legal advisors, he will not discuss, disclose or reveal to any other
persons, entities or organizations, whether within or outside of the Employer,
the terms and conditions of this Agreement.

 

8.     Non-Disparagement.  Employee agrees that he will not disparage the
Employer or any of its directors, employees, agents or volunteers or otherwise
interfere with the Employer’s business, vendor or other relationships.  Employee
agrees not to make any derogatory or adverse statements, written or verbal, to
anyone regarding the Employer or any of its present or former directors,
employees, agents or volunteers.  The Employer agrees that it will neither
disparage Employee nor make any derogatory or adverse statements, written or
verbal, to anyone regarding Employee.  If an arbitrator determines that the
Employer has breached its obligations under this Section 8, to the extent the
Payment has not been paid in full, the Employer shall be required to make the
Payment in full to Employee within five (5) days following such arbitrator’s
determination.  Nothing in this Section 8 shall prohibit or relate to any
statement by any person to any bank regulatory agency.

 

9.     Entire Agreement.  The parties further declare and represent that no
promise, inducement or agreement not herein expressed has been made to them and
that this Agreement contains the full and entire agreement between and among the
parties, and that the terms of this Agreement are contractual and not a mere
recital.

 

10.   Future Employment.  Employee agrees that the Employer will not be
obligated to offer employment to him or to hire him for any reason, regardless
of the circumstances, at any time on or after the date of this Agreement. 
Employee agrees that he will not apply for nor accept any such employment.

 

11.   Trade Secret/Proprietary Information.  Employee hereby reaffirms his
obligations under his Employment Agreement with the Employer to which this
Agreement relates, which shall remain in effect to the extent provided in the
Employment Agreement.  Employee further agrees that he shall not disclose to any
person(s) or entity(ies) at any time or in any manner, directly or indirectly,
any information relating to the operations of the Employer which has not already
been disclosed to the general public.  Employee agrees that this provision
includes, but is not limited to, the following information: proprietary
information and/or trade secrets; secret formulae; customer lists and/or names;
product and service prices; customer charges; contracts;

 

--------------------------------------------------------------------------------


 

contract negotiations and employee relations matters.  Employee understands and
agrees that this list is not all-inclusive.

 

12.   Return of Company Property.  Employee agrees to promptly return all
property or information belonging to the Employer, including all keys,
computers, cellular telephones, and any document or property Employee generated
during his employment at the Employer, and agrees that no such property will be
in his possession or control at the time he receives the consideration specified
in Section 1.  This includes all property or information that may have come into
his possession as a result of his employment with the Employer.  Employee
further acknowledges that he has not retained any copies of any such
information.

 

13.   Applicable Law.  The validity, interpretation, and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of California.

 

14.   Dispute Resolution.  Any dispute arising out of or related to this
Agreement shall be resolved through binding arbitration through JAMS/Endispute
in San Diego, California, under the then current applicable rules of
JAMS/Endispute.  Each party shall be responsible for its or his/her own costs
and attorneys’ fees in connection with the arbitration.

 

15.   Complete Defense.  This Agreement may be pleaded as a full and complete
defense against any action, suit or proceeding which may be prosecuted,
instituted or attempted by either party in breach thereof.

 

16.   Severability.  If any provision of this Agreement, or part thereof, is
held invalid, void or voidable as against public policy or otherwise, the
invalidity shall not affect other provisions, or parts thereof, which may be
given effect without the invalid provision or part.  To this extent, the
provisions, and parts thereof, of this Agreement are declared to be severable.

 

17.   No Admission of Liability.  It is understood that this Agreement is not an
admission of any liability by the Employer

 

18.   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

19.   Counterparts.  This Agreement may be signed in counterparts.  A facsimile
signature shall have the same force and effect as an original signature.

 

Employee and the Employer have read the foregoing Agreement and know its
contents and fully understand it.  Employee and the Employer acknowledge that
they have fully discussed this Agreement with their respective attorneys to the
extent desired, or have had the opportunity to do so, and fully understand the
consequences of this Agreement.  No party is being influenced by any statement
made by or on behalf of any of the other party to this Agreement.  Employee and
the Employer have relied and are relying solely upon his or its own judgment,
belief and knowledge of the nature, extent, effect and consequences relating to
this Agreement and/or upon the advice of their own legal counsel concerning the
consequences of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the dates
shown below.

 

 

Dated:                          

 

 

 

[INSERT EMPLOYEE NAME]

 

 

 

 

 

1st Pacific Bank of California:

 

 

 

 

Dated:                          

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

1st Pacific Bancorp:

 

 

 

 

Dated:                          

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTIVE ARBITRATION AGREEMENT

 

THIS EXECUTIVE ARBITRATION AGREEMENT (“Arbitration Agreement”) is made by and
between 1st Pacific Bancorp, a California corporation (“Bancorp”), and 1st
Pacific Bank of California, a California state-chartered bank (“Bank”), and
Richard H. Revier (the “Executive”), effective as of the date that the
Employment Agreement between Bank, Bancorp and Executive executed
contemporaneously herewith (the “Employment Agreement”), becomes effective.

 

The purpose of this Arbitration Agreement is to establish final and binding
arbitration for disputes arising out of Executive’s employment, the Employment
Agreement or the termination of Executive’s employment.  Executive and Bank and
Bancorp desire to arbitrate their disputes on the terms and conditions set forth
below, in order to gain the benefits of a speedy, impartial dispute-resolution
procedure.  Executive and Bank and Bancorp agree to the following:

 

1.             Claims Covered By The Arbitration Agreement.  Executive, Bank and
Bancorp mutually consent to the resolution by final and binding arbitration of
all claims or controversies (“claims”) that Bank and/or Bancopr may have against
Executive or that Executive may have against Bank, Bancorp or against either of
their officers, directors, partners, employees, agents, pension or benefit
plans, administrators, or fiduciaries, or any subsidiary or affiliated company
or corporation (collectively referred to as the “Employer”), relating to,
resulting from, or in any way arising out of Executive’s employment relationship
with the Employer, the Employment Agreement and/or the termination of
Executive’s employment relationship with the Employer, to the extent permitted
by law.  The claims covered by this Arbitration Agreement include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
sexual orientation, or any other characteristic protected by federal, state or
local law); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance.

 

2.             Required Notice Of Claims And Statute Of Limitations.  Executive
may initiate arbitration by serving or mailing a written notice to the Board of
Directors of Bancorp at Bancorp’s administrative headquarters, care of the
Corporate Secretary.  The Employer may initiate arbitration by serving or
mailing a written notice to Executive at his last known address.  The written
notice must specify the claims asserted against the other party.  Notice of any
claim sought to be arbitrated must be served within the limitations period
established by applicable federal or state law.

 

3.             Arbitration Procedures.  After demand for arbitration has been
made by serving written notice under the terms of Section 3 of this Arbitration
Agreement, the party demanding arbitration shall file a demand for arbitration
with the American Arbitration Association (“AAA”).  Except as otherwise provided
in this Arbitration Agreement, the arbitration will be

 

--------------------------------------------------------------------------------


 

conducted according to the then applicable arbitration rules of AAA for the
arbitration of employment disputes.

 

4.             Discovery.  Discovery shall be allowed and conducted pursuant to
the then applicable arbitration rules of AAA for the arbitration of employment
disputes.

 

5.             Choice of Law.  The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of the State of California, or federal
law, or both, as applicable to the claim(s) asserted.  The arbitrator shall have
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Arbitration Agreement, including but not
limited to any claim that all or any part of this Arbitration Agreement is void
or voidable.

 

6.             Summary Judgment.  Either party may file a motion for summary
judgment with the arbitrator.  The arbitrator is entitled to resolve some or all
of the asserted claims through such a motion.  The standards to be applied by
the arbitrator in ruling on a motion for summary judgment shall be the
applicable laws as specified in Section 5 of this Arbitration Agreement.

 

7.             Application For Emergency Injunctive And/Or Other Equitable
Relief.  Claims by the Employer or Executive for emergency injunctive and/or
other equitable relief relating to unfair competition and/or the use and/or
unauthorized disclosure of trade secrets or confidential information shall be
subject to the then current version of the AAA’s Optional Rules for Emergency
Measures of Protection set forth within the AAA’s Commercial Dispute Resolution
Procedures.  The AAA shall appoint a single emergency arbitrator to handle the
claim(s) for emergency relief.  The emergency arbitrator selected by the AAA
shall be either a retired judge or an individual experienced in handling matters
involving claims for emergency injunctive and/or other equitable relief relating
to unfair competition and the use or unauthorized disclosure of trade secrets
and/or confidential information.

 

8.             Arbitration Decision.  The arbitrator’s decision will be final
and binding.  The arbitrator shall issue a written arbitration decision
revealing the essential findings and conclusions upon which the decision and/or
award is based.  A party’s right to appeal the decision is limited to grounds
provided under applicable federal or state law.

 

9.             Place Of Arbitration.  The arbitration will be at a mutually
convenient location, which must be within 50 miles of Executive’s last
employment location with the Employer.  If the parties cannot agree upon a
location, then the arbitration will be held at AAA’s office nearest to
Executive’s last employment location with the Employer.

 

10.           Severability.  Should any portion of this Arbitration Agreement be
found to be unenforceable, such portion will be severed from this Arbitration
Agreement, and the remaining portions shall continue to be enforceable.

 

11.           Section Headings.  The section headings of this Arbitration
Agreement are intended solely for the convenience of reference and shall not in
any manner amplify, limit, modify or otherwise be used in interpretation of any
provisions hereof.

 

--------------------------------------------------------------------------------


 

12.           Construction.  This Arbitration Agreement shall not be interpreted
for or against any party on the basis that such party or its legal
representative caused part or all of this Arbitration Agreement to be drafted.

 

13.           Consideration.  The Employer’s offer to employ Executive, and the
promises by the Employer and Executive to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.

 

14.           Fees and Costs.  Each party may be represented by an attorney or
other representative selected by the party.  Each party shall be responsible for
its own attorneys’ or representative’s fees.  However, if any party prevails on
a statutory claim which affords the prevailing party’s attorneys’ fees, or if
there is a written agreement providing for fees, the arbitrator may award
reasonable fees to the prevailing party.  In no event shall Executive be
required to pay administrative fees, including arbitrator’s fees, beyond the
fees which would have been incurred by Executive, if any, had the
dispute(s) arbitrated under this Arbitration Agreement been litigated in state
or federal court; the Employer shall be responsible for all administrative fees
exceeding such amount.

 

15.           Enforcement of Arbitration Agreement.  Should either party file a
court action concerning or refuse to arbitrate a claim which is subject to
arbitration under this Arbitration Agreement, the other party shall be entitled
to recover its costs and reasonable attorneys’ fees incurred in enforcing this
Arbitration Agreement in court.

 

16.           Sole And Entire Agreement.  This Arbitration Agreement expresses
the entire agreement of the parties and there are no other agreements, oral or
written, concerning arbitration, except as provided herein, and except for the
Employment Agreement which incorporates this Arbitration Agreement by
reference.  By itself, this Arbitration Agreement is not, and shall not be
construed to create, any contract of employment, express or implied.

 

17.           Requirements for Modification or Revocation.  This Arbitration
Agreement shall survive the termination of Executive’s employment.  It can only
be revoked or modified by a writing signed by the Chairperson of the Personnel
Committee of Bancorp’s Board of Directors, the Chairperson of Bancorp’s Board of
Directors or another person specifically designated by the Board of Directors of
Bancorp and Executive, that specifically states an intent to revoke or modify
this Arbitration Agreement.

 

18.           Waiver of Jury Trial/Exclusive Remedy.  EXECUTIVE AND THE EMPLOYER
WAIVE ANY CONSTITUTIONAL OR STATUTORY RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
COVERED BY THE TERMS OF THIS ARBITRATION AGREEMENT DECIDED BY A COURT OF LAW
AND/OR BY A JURY IN A COURT.

 

19.           Voluntary Agreement.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS ARBITRATION AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES
THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE EMPLOYER AND EXECUTIVE
RELATING TO THE SUBJECTS COVERED IN THE ARBITRATION AGREEMENT ARE CONTAINED IN
IT.  EXECUTIVE

 

--------------------------------------------------------------------------------


 

HAS VOLUNTARILY ENTERED INTO THE ARBITRATION AGREEMENT WITHOUT RELIANCE ON ANY
PROVISIONS OR REPRESENTATIONS BY THE EMPLOYER, OTHER THAN THOSE CONTAINED IN
THIS ARBITRATION AGREEMENT OR EMPLOYMENT AGREEMENT INTO WHICH IT IS INCORPORATED
BY REFERENCE.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS ARBITRATION AGREEMENT AND THE EMPLOYMENT AGREEMENT WITH EXECUTIVE’S
PRIVATE LEGAL COUNSEL AND EXECUTIVE HAS UTILIZED THAT OPPORTUNITY TO THE EXTENT
DESIRED.

 

 

Dated:                          

 

 

 

Richard H. Revier, Executive

 

 

 

 

 

1st PACIFIC BANK OF CALIFORNIA,

 

a California state-chartered bank

 

 

 

 

Dated:                          

By:

 

 

 

 

A. Vincent Siciliano, Chief Executive Officer

 

 

 

 

 

1st PACIFIC BANCORP,

 

a California corporation

 

 

Dated:                          

By:

 

 

 

 

A. Vincent Siciliano, Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

1ST PACIFIC BANCORP 2007 OMNIBUS STOCK INCENTIVE PLAN

 

Non-Qualified Stock Option Agreement

 

THIS Non-Qualified Stock Option Agreement (“Award Agreement”) is made this 21st
day of December, 2007, between 1st Pacific Bancorp (the “Company”) and Richard
H. Revier (“Participant”) pursuant and subject to the provisions of the 1st
Pacific Bancorp 2007 Omnibus Stock Incentive Plan (the “Plan”).  Unless
otherwise defined herein, all terms used in this Award Agreement that are
defined in the Plan shall have the meaning as defined in the Plan.

 

1.                                       Award of Non-Qualified Stock Option. 
Pursuant to the provisions of the Plan, the Company will and hereby does award
to the Participant a Non-Qualified Stock Option to purchase up to Twenty
Thousand (20,000) shares of Common Stock (“Shares”).  Subject to the other terms
of this Award Agreement and the provisions of the Plan that accelerate or
terminate vesting or result in early termination in certain circumstances, this
Non-Qualified Stock Option shall be exercisable only with respect to vested
shares, on or after the applicable Vesting Date, under the following terms:

 

(a)                                  Vesting Schedule:  Vesting is subject to a
performance-based graded vesting schedule that annually measures ROAE of 1st
Pacific Bank of California (the “Bank”) for the Performance Period against ROAE
of the Comparative Group for that same Performance Period.  Each “Performance
Period” shall be the calendar year.  The first Performance Period under this
Agreement shall run from January 1, 2008 to December 31, 2008.  A maximum of
4,000 shares can become vested for any single Performance Period.  Vesting shall
be based on the Bank’s ROAE during each Performance Period relative to the
Comparative Group for that same Performance Period, as shown on the following
table:

 

Bank ROAE Relative to Comparative Group
(Performance Standard)

 

Vesting Amount

 

 

 

2008 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the lower 33rd percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

2009 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

2010 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

2011 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

1

--------------------------------------------------------------------------------


 

2012 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

4,000 Shares

 

 

 

Each Performance Period after 2012: Bank ROAE must be equal to or greater than
the ROAE at the top of the 50th percentile of members of the Comparative Group

 

100% of available Roll Forward Shares, if any, provided that a maximum of 4,000
Shares may vest for any given Performance Period)

 

Vesting can occur for a given Performance Period only if the Participant is
still employed by the Company (or a subsidiary thereof) on the last day of that
Performance Period.

 

The Company may, in its discretion, lower the performance standards for any
given Performance Period.  The Company shall lower the performance standards for
any given Performance Period to match the actual and ultimate performance goals
applicable under the 1st  Pacific Bank of California Incentive Compensation Plan
for Senior Management.

 

(b)                                 Roll Forward Shares:  Any unvested shares
that do not become vested for a Performance Period shall be rolled forward for
possible vesting in a subsequent Performance Period.  For example, if the
performance standards are not met for the first two Performance Periods (2008
and 2009), then there will still be 20,000 unvested shares available for vesting
after 2009.  Continuing this example, if the performance standards are met for
2010, then 4,000 of the 20,000 unvested shares will vest for that 2010
Performance Period, and the remaining 16,000 shares will roll forward for
possible vesting in subsequent Performance Periods.  All unvested shares will
continue to roll forward to subsequent Performance Periods during the term of
this Award Agreement.  A maximum of 4,000 shares can become vested for any
single Performance Period.

 

(c)                                  Vesting Date:  The Committee shall make the
determination of whether the above vesting Schedule is satisfied for a given
Performance Period using the information applicable to the Performance Period
for the Bank and the Comparative Group.  Such determination shall occur as soon
as administratively possible following such Performance Period, and in no event
later than two weeks after such data is available by the FFIEC following the
Performance Period for which ROAE would be measured.  Notwithstanding anything
in this Agreement to the contrary, if ROAE of one or more members of a
Comparative Group cannot be calculated as of the end of a Performance Period
because such information is not available or for any other reason, then ROAE of
such member of the Comparative Group shall be calculated and construed in a
manner that is most favorable to the Participant.

 

(d)                                 ROAE Defined:  For purposes of this
Agreement, and as applied to the Bank and each member of the Comparative Group,
ROAE for the Performance shall be as set forth in the FFIEC data base.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Comparative Group Defined:  Until Such time
as changed with the consent of the Participant, the Comparative Group for
purposes of this Agreement shall consist of the following:

 

1.

1st Centennial Bank

Redlands, California

2.

American Business Bank

Los Angeles, California

3.

American River Bank

Sacramento, California

4.

Bank of Alameda

Alameda, California

5.

Bridge Bank, N.A.

San Jose, California

6.

Butte Community Bank

Chico, California

7.

Desert Hills Bank

Phoenix, Arizona

8.

First Commerce Bank

Encino, California

9.

First National Bank of Northern California

Daly City, California

10.

Heritage Oaks Bank

Paso Robles, California

11.

National Bank of California

Los Angeles, California

12.

Nevada Security Bank

Reno, Nevada

13.

Pacific State Bank

Stockton, California

14.

Premier Commercial Bank

Anaheim, California

15.

Premier Valley Bank

Fresno, California

16.

Regents Bank, N.A.

La Jolla, California

17.

Valley Business Bank

Visalia, California

 

Notwithstanding the foregoing, the Company reserves the right to adjust the
Plan’s Comparative Group from time to time.  If the Participant and the Company
do not agree on the Company’s proposed adjustments, then the Participant shall
have the right to present his position to the full board of directors.  In that
event, implementing the adjustments proposed by the Company shall require a
two-thirds majority of those directors present and eligible to vote.

 

2.                                       Exercise Price.  The exercise price of
this Award is Ten Dollars and Twenty-Five Cents ($10.25) per Share, which is not
less than the Fair Market Value of Common Stock on the date of grant of this
Award.  The exercise price per Share shall be paid upon exercise of all or any
part of each installment which has become exercisable by the Participant. 
Payment of the exercise price shall be made by cash at the time of exercise.

 

3.                                       Minimum Exercise.  The minimum number
of Shares with respect to which this Award may be exercised at any one time is
the lesser of 500 or the number of Shares as to which this Award is exercisable
at the date of exercise.

 

4.                                       Taxation.  The Participant acknowledges
that federal and state income and payroll tax may apply upon exercise of this
Award.  The Participant hereby agrees that if withholding is required, the
Company shall withhold applicable taxes on such amount from other income or
assets payable to the Participant as required to satisfy all withholding
requirements.  If withholding pursuant to the foregoing sentence is insufficient
(in the sole judgment of the Company) to satisfy the full withholding
obligation, the Participant agrees that he or she will pay over to the Company
the amount of cash necessary to satisfy such remaining withholding

 

3

--------------------------------------------------------------------------------


 

obligation on the date this Award is exercised or at a time thereafter specified
in writing by the Company.

 

5.                                       Assurances Upon Exercise.  The
Participant hereby makes the following representations, and the Company may
require any person to whom this Award is transferred under Section 9 of this
Award Agreement to make the following representations, as a condition of
exercising this Award: (i) that he or she has the requisite knowledge and
experience in financial and business matters and/or he or she will employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising this Award; and (ii) that he
or she is acquiring Shares subject to this Award for such person’s own account
and not with any present intention of selling or otherwise distributing the
Shares.  The foregoing requirements and assurances given pursuant to such
requirements, shall be inoperative if: (i) the issuance of the Shares upon the
exercise of this Award has been registered under a then currently effective
registration statement under the Securities Act of 1933, as amended; or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued upon exercise of this Award
as such counsel deems necessary or appropriate in order to comply with
Applicable Laws, including, but not limited to, legends restricting the transfer
of the stock.

 

6.                                       Term.  The term of this Award Agreement
commences on the date hereof and, unless sooner terminated as set forth in the
Plan, terminates ten (10) years from the date it was granted.  Notwithstanding
the provisions of Section 6.4(b) of the Plan, if the Participant’s employment
with the Company is terminated as described in Section 4.1.5 of the
Participant’s Employment Agreement dated December 21, 2007 (the “Employment
Agreement”), then this Option shall remain exercisable for the remainder of the
otherwise applicable term of the Award Agreement, notwithstanding such
termination, provided that the Participant complies with the Business Protection
Covenants of Section 6.6 of the Employment Agreement.  If the Participant fails
to comply with the Business Protection Covenants of Section 6.6 of the
Employment Agreement, then the Options under this Award Agreement shall be
automatically terminated.

 

7.                                       Participant Acknowledgments. By
executing this Award Agreement, the Participant acknowledges and agrees as
follows:

 

(a)                                  The Participant and his or her transferees
have no rights as a shareholder with respect to any Shares covered by this Award
Agreement until the date of the issuance of a stock certificate for such Shares.

 

(b)                                 The Company is not providing the Participant
with advice, warranties or representations regarding any of the legal or tax
effects to the Participant with respect to this Award Agreement or the Fair
Market Value of the Common Stock.

 

8.                                       Notice of Exercise.  This Award may be
exercised, to the extent specified above, by delivering written notice of
exercise together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,

 

4

--------------------------------------------------------------------------------


 

together with such additional documents as the Company may then require pursuant
to the Plan.  The notice must specify the number of Shares to be purchased upon
exercise and a date within fifteen (15) days after receipt of the notice by the
Company on which the purchase is to be completed.

 

9.                                       Transferability.  Other than pursuant
to a domestic relations order (within the meaning of Rule 16a-12 promulgated
under the Exchange Act) and unless determined otherwise by the Administrator,
this Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution, and may be exercised, during the lifetime of the Participant, only
by the Participant.

 

10.                                 Securities Registration.  THE SECURITIES
BEING OFFERED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE INCLUDED IN AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ARE QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE OR TRANSFER IS EXEMPT
THEREFROM.

 

11.                                 Successors and Assigns.  Except as otherwise
expressly provided herein, this Award Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective representatives,
successors and assigns.  The Participant may not assign any of his or her rights
or delegate any of his or her duties hereunder, without the written consent of
the Company, which may be withheld in its sole and absolute discretion, and any
such attempted assignment or delegation without such consent shall be void.

 

12.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given to the Company when received by the Secretary of the Company,
and to the Participant on the second business day following the date mailed by
United States Mail, postage prepaid, at the following addresses, or at such
other address as shall be given in writing by either party to the other:

 

 

Company:

A. Vincent Siciliano

 

 

Chief Executive Officer

 

 

1st Pacific Bank of California

 

 

9333 Genesee, Suite 300

 

 

San Diego, CA 92121

 

 

Fax: (858) 875-2020

 

 

 

 

Participant:

Richard H. Revier

 

 

C/O 1st Pacific Bank of California

 

 

9333 Genesee, Suite 300

 

 

San Diego, CA 92121

 

 

Fax: (858) 875-2020

 

13.                                 Choice of Law and Venue.  This Award
Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in

 

5

--------------------------------------------------------------------------------


 

accordance with the laws of the State of California, without giving effect to
the conflict of laws provisions thereof.  Any legal proceeding arising out of
this Award Agreement shall be brought only in a state or federal court of
competent jurisdiction located in San Diego, California.

 

14.                                 Amendment.  This Award Agreement may be
amended or modified only by the written agreement of all parties hereto.

 

15.                                 Entire Agreement.  The Plan and this Award
Agreement and the other documents delivered hereunder constitute the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof, and supersede all prior agreements, understanding,
inducements or conditions, express or implied, oral or written, relating to the
subject matter hereof, except as herein contained.  The express terms of the
Plan and this Award Agreement control and supersede any course of performance
and/or usage of trade inconsistent with any of the terms hereof.

 

16.                                 Attorney Fees.  If any legal action is
necessary to enforce the terms of this Award Agreement, the prevailing party
shall be entitled to recover, in addition to other amounts to which the
prevailing party may be entitled, actual attorneys’ fees and costs.

 

17.                                 Severability.  The provisions of this Award
Agreement are severable.  In the event that one or more of the provisions
contained in the Plan or this Award Agreement or in any other agreement referred
to herein shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity or unenforceability shall not effect the
remaining provisions of the Plan or the Award Agreement.  Further a court of
competent jurisdiction shall have the authority to rewrite, interpret or
construe the terms of the Plan and Award Agreement so as to render them
enforceable to the maximum extent allowed by law, consistent with the intent of
the parties as evidenced hereby.

 

18.                                 Counterparts.  This Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

[The remainder of this page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, 1st Pacific Bancorp has caused this Award Agreement to be
signed by the Administrator, and the Participant has affixed his or her
signature hereto.

 

1st Pacific Bancorp:

 

 

 

A. Vincent Siciliano, Chief Executive Officer

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, a resident of the State of California, accept the Non-Qualified Stock Option
Award described in this Award Agreement and in the Plan, and acknowledge receipt
of a copy of the Plan and this Award Agreement.  I further acknowledge that I
have read the Plan and Award Agreement carefully, I fully understand their
contents, and I agree to be bound by the same.

 

 

 

 

Dated:                              

Richard H. Revier

 

--------------------------------------------------------------------------------